Title: From Thomas Jefferson to William G. Pendleton, 7 July 1820
From: Jefferson, Thomas
To: Pendleton, William G.


Sir
Monticello
 July 7. 20.
Will you have the goodness to order me a copy of a patent to Peter Jefferson for 400. acres of land in Albemarle dated Aug. 16. 1756. and described probably as on the waters of Carroll’s creek? I presume your office to be the depository of the antient patents, and therefore take the liberty of addressing the request to you. the fee will be paid on presenting this letter to my correspondent mr Gibson, or on notifying it to myself, or to the Collector as you please— Accept the assurance of my esteem and respect,Th: Jefferson